Appeal by the defendant from a judgment of the County Court, Dutchess County (Hillery, J.), rendered December 19, 1988, convicting him of rape in the first degree and burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s failure to move to withdraw his plea at any time prior to sentencing leaves his challenge to the sufficiency of the plea allocution unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Vulpis, 159 AD2d 530). In this case, there is no claim that the defendant did not enter into the plea agreement knowingly and he should not be heard at this juncture to complain that it was insufficient to sustain his conviction of burglary in the first degree.
The sentence should not be modified as it was the product of a negotiated plea agreement and the defendant has no cause to complain that it is unduly harsh or excessive (see, People v Razepis, 101 AD2d 816; People v Boatwright, 159 AD2d 510). In light of the vicious attack and the heinous nature of the crime, we do not find that the concurrent indeterminate terms of 6 to 12 years imprisonment are excessive. Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.